Citation Nr: 1436234	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, which included combat service in Vietnam and his decorations include the Combat Medical Badge.  The Veteran died in February 2011 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2013.  This matter was previously before the Board in January 2014, at which time it was remanded for further development.

As to the appellant's claim for compensation under 38 U.S.C.A. § 1151, it appears that the appellant attempted to limit the issues on appeal in her November 2012 substantive appeal, so as to not include this issue.  In light of Evans v. Shinseki, 25 Vet. App. 7 (2011), however, the Board finds that it has jurisdiction over the issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's official Certificate of Death indicates that the immediate cause of the Veteran's death was oropharyngeal carcinoma.

2.  There is competent evidence that shows that the Veteran's oropharyngeal carcinoma was of service origin.

3.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 (West 2002) renders moot the appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002).


CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§  1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's death certificate indicates that his immediate cause of death was oropharyngeal carcinoma.  The appellant asserts that the cause of his death was of service origin and that she is entitled to DIC benefits under 38 U.S.C.A. § 1310 as a result.  The record also shows that the appellant has asserted the alternative argument that the delayed diagnosis of the Veteran's right tonsillar cancer contributed substantially to his death from oropharyngeal carcinoma and that she is therefore entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151, which provides that compensation may be provided for a Veteran's death where such death was caused by VA care, treatment, or examination.  First, the Board will assess whether the cause of the Veteran's death was of service origin.

Under 38 U.S.C.A. § 1310, DIC is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); see also § 3.303(a) (2013).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).  Notably, this presumption applies to respiratory cancers, which includes cancers of the lung, bronchus, larynx, and trachea.  38 C.F.R. § 3.309(e).  Where presumptive service connection is not warranted because the claimed disability is not listed under 38 C.F.R. § 3.309(e), the Board must consider whether there is competent evidence that shows that the claimed condition was actually caused by the Veteran's active service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).

First, the Board notes that the Veteran is presumed to have been exposed to an herbicide agent during service, as the record shows that he served in Vietnam during the applicable period.

The report of a December 2009 VA examination indicates that the Veteran had squamous cell carcinoma of the right tonsil, or tonsillar cancer, that was diagnosed in May 2008 and which primarily involved or originated in the pharynx.  In a July 2011 opinion, a VA examiner stated that the Veteran's oropharyngeal cancer is not included in the list of respiratory cancers for which presumptive service connection on the basis of in-service herbicide exposure applies.  This clinician explained that while the oropharynx is the entryway to the respiratory tract, the histology of the epithelium of the oropharynx is continuous with the proximal part of the histology of the esophagus and the epithelia of the oropharynx is not characteristic of respiratory epithelia.  Based on the continuous nature of the oropharynx and the esophagus, the similarities between tissues found in the oropharynx and esophagus, and the fact that esophageal cancer is not one of the cancers associated with exposure to Agent Orange, the clinician concluded that it is less likely as not that his oropharyngeal cancer is a result of his in-service exposure to Agent Orange.

The record also includes a May 2010 letter from non-VA physician Dr. L.A. in which that physician noted that the Veteran's respiratory system, to include his nasal and oral passage ways, was exposed to the herbicide Agent Orange during his service in Vietnam.  Specifically, Dr. L.A. reported that the Veteran's exposure involved the Veteran's tongue, tonsils, oral pharynx, larynx, trachea, main stem bronchus, and bronchials.  Based on this exposure, Dr. L.A. concluded that the Veteran's tonsillar cancer was caused by his exposure to Agent Orange, or in the alternative, that it is as likely as not that the Veteran's tonsillar cancer was caused by such in-service exposure.

In light of the foregoing, the Board finds that the evidence stands in equipoise as to whether the Veteran's oropharyngeal carcinoma was caused by his in-service exposure to herbicide agents.  Resolving any doubt in the appellant's favor, the Board finds that the cause of the Veteran's death was of service origin, and thus, service connection is warranted for the cause of the Veteran's death.

The appellant's claim based on 38 U.S.C.A. § 1151 is an alternative theory of entitlement to the theory of service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board finds that the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1151 is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Thus, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).


ORDER

Service connection for the cause of the Veteran's death is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


